Citation Nr: 0603331	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for right ankle 
condition.

4.  Entitlement to service connection for positional vertigo.

5.  Entitlement to service connection for gastritis, 
secondary to service-connected low back disability, right 
knee disability, and hypertension.  

6.  Entitlement to service connection for left ankle 
condition, to include as secondary to service-connected knee 
and low back disabilities.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to an increased evaluation for chronic 
lumbosacral strain and myositis, degenerative joint disease, 
currently evaluated as 40 percent disabling.

9.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an initial increased evaluation for left 
knee patellofemoral syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
service connection claims on appeal, confirmed and continued 
a 10 percent evaluation for paravertebral myositis, and 
confirmed and continued a 10 percent evaluation for bilateral 
knee patellofemoral syndrome.  

During the pendency of the appeal, a March 2004 rating 
decision characterized the bilateral knee patellofemoral 
syndrome as two separate disability.  It assigned a separate 
10 percent evaluation to the left knee, effective in November 
2003.  The rating decision also increases the evaluation for 
paravertebral myositis to 20 percent, effective in November 
2003.  A March 2005 rating decision characterized the 
veteran's low back disability as chronic lumbosacral strain 
and myositis, degenerative joint disease.  It assigned a 40 
percent evaluation, effective in January 2005.  

The Board observes that September 2000 correspondence from 
the veteran and October 2000 correspondence from his 
representative are unclear and contradictory as to whether 
the veteran wished to withdraw claims for service connection 
for chest pain and a TDIU.  In June 2001 signed 
correspondence, the veteran clarified that he did in fact 
wish to withdraw each of these issues.  Thus, the Board finds 
that the issues of service connection for chest pain and a 
TDIU are not before it on appeal.  38 C.F.R. § 20.204 (2005).  

The veteran's June 2001 correspondence also notes that he 
wished to correct his claim for entitlement to service 
connection for bilateral hearing loss to entitlement to 
service connection for tinnitus.  Nevertheless, the 
correspondence did not specifically withdraw the hearing loss 
claim and the veteran presented testimony on this issue 
during a subsequent RO hearing.  Thus, the Board addresses 
the claim for service connection for bilateral hearing loss 
in this remand and refers the claim for service connection 
for tinnitus to the RO for proper development and 
adjudication.  


REMAND

A preliminary review of the record indicates that these 
claims require additional development pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).

VA has not properly assisted the veteran develop all facts 
pertinent to his claims.  In June 2001 correspondence, the 
veteran noted that he was receiving treatment at the San Juan 
VA Medical Center (VAMC) and the Ponce VA Satellite Clinic.  
He made a general request that VA obtain records of this 
treatment, and a specific request that VA obtain records for 
the most recent 36 months of treatment from the Ponce VA 
Satellite Clinic.  At that time, the most recent VA treatment 
records from the Ponce VA Satellite Clinic were dated in 
1999.  It does not appear that VA has attempted to obtain 
more recent VA treatment records.

In addition, VA has not provided the veteran adequate notice 
as to the information and evidence necessary to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board is not prepared to find that VA's lapses 
did not prejudice the veteran.  See Mayfield v. Nicholson, 19 
Vet App 103 (2005).  A June 2002 VCAA letter to the veteran 
stated that it was addressing claims for increased 
evaluations for the back, an unspecified knee, carpal tunnel 
syndrome, an unspecified ankle, and positional vertigo.  The 
letter actually provided the criteria for direct service 
connection, but not secondary service connection.  The letter 
failed to provide the criteria for increased evaluations for 
the veteran's service-connected low back, right knee and left 
knee disabilities.  The letter also failed to address in any 
manner the claims for service connection for bilateral 
hearing loss, gastritis, left ankle condition and right 
shoulder condition.    

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management 
Center in Washington DC for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  Attention is directed to 
Quartuccio, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  
Provide the appellant written 
notification specific to each of his 
claims of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to the claims.

2.  Obtain all the veteran's medical 
records from the San Juan VAMC and the 
Ponce VA Satellite Clinic since 1999, 
that have not already been associated 
with the claims file, as well as any 
other additional indicated treatment or 
medical records.

3.  Readjudicate the veteran's claims 
for: 1) service connection for bilateral 
carpal tunnel syndrome; 2) service 
connection for bilateral hearing loss; 3) 
service connection for right ankle 
condition; 4) service connection for 
positional vertigo; 5) service connection 
for gastritis, secondary to service-
connected low back disability, right knee 
disability and hypertension; 6) service 
connection for left ankle condition, to 
include as secondary to service-connected 
knee and low back disabilities; 7) 
service connection for right shoulder 
disability; 8) an increased evaluation 
for chronic lumbosacral strain and 
myositis, degenerative joint disease, 
currently evaluated as 40 percent 
disabling; 9) an increased evaluation for 
right patellofemoral syndrome, currently 
evaluated as 10 percent disabling; and 
10) an increased evaluation for left knee 
patellofemoral syndrome, currently 
evaluated as 10 percent disabling.  

If any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

